Per Curiam:
This thing of attempting to take from a man land which he has claimed and peaceably occupied for more than thirty years, is a serious undertaking, and generally, as in this case, results in failure. The learned judge charged more favorably for the plaintiff than he had a right to require. An absolute and perfected gift from Isaac Wible to his son John was not necessary to the perfection of John’s title under the statute. If he entered even under the pretense of á gift, and thenceforward claimed the property as his own, it would be sufficient if the other requisites of the statute were complied with.
Nor can the exceptions to evidence be sustained; his own declarations while in possession of the premises, as well as the understanding of his neighbors, were proper evidence of the character of his claim.
The judgment is affirmed.